230 S.W.2d 223 (1950)
NUGENT
v.
STATE.
No. 24780.
Court of Criminal Appeals of Texas.
May 24, 1950.
*224 E. T. Miller, Amarillo, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
WOODLEY, Judge.
Appellant was convicted of rape and the jury assessed his punishment at 20 years in the penitentiary.
Subsequent to sentence and notice of appeal, upon a trial in the court in which he was convicted, appellant was adjudged to be insane, and was committed to a state hospital.
As a patient adjudged insane in accordance with the provisions of the Code of Criminal Procedure, appellant shall not under any circumstances be permitted to temporarily leave the hospital. See Art. 3193j, Vernon's Ann.Civ.St.
But should appellant become sane, and upon notice of such fact being given to the judge of the trial court, a jury empaneled to determine his sanity shall find appellant sane, this appeal may be further prosecuted. See Arts. 921-932 and Art. 932a, Sec. 3, Vernon's Ann.C.C.P.
These statutes apply to this court as well as in the trial court. See Jones v. State, 137 Tex. Crim. 150, 128 S.W.2d 815; and Williams v. State, 135 Tex. Crim. 585, 124 S.W.2d 990.
The motion to suspend further proceedings is granted and the clerk of this court is directed to retire this case from the docket until it shall be properly shown to this court that appellant has been restored to sanity.
Opinion approved by the Court.